Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 1 of 17 PageID: 7




                                                                          E
                                                                          X
                                                                          H
                                                                           I
                                                                          B
                                                                           I
                                                                          T


                                                                         A




     EXHIBIT A
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 2 of 17 PageID: 8
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 3 of 17 PageID: 9
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 4 of 17 PageID: 10
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 5 of 17 PageID: 11
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 6 of 17 PageID: 12
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 7 of 17 PageID: 13
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 8 of 17 PageID: 14
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 9 of 17 PageID: 15
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 10 of 17 PageID: 16
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 11 of 17 PageID: 17
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 12 of 17 PageID: 18
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 13 of 17 PageID: 19
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 14 of 17 PageID: 20
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 15 of 17 PageID: 21
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 16 of 17 PageID: 22
Case 1:20-cv-05285-RMB-JS Document 1-1 Filed 04/29/20 Page 17 of 17 PageID: 23
